JUDGMENT
This cause having come on to be heard before Judges Wood and Lutu at 9:30 a.m., 5 July 1927 at the District Court Room in Fagatogo and
The defendants having admitted all the material allegations of the complaint,
It is accordingly found:—
1. That on the 2nd day of July 1927 the defendants were indebted to the plaintiff in the amount of $4,450.00, the same being the unpaid balance of principal and interest on a promissory note made by said defendants on 1 December 1926 in the principal amount of $4,800.00.
2. That the defendants have failed to pay the installment of interest due on 1 July 1927..
3. That according to the tenor of said note the whole amount of principal and interest thereof then become due.
4. That said note was secured by a mortgage dated 1 December 1926 made by the defendants to the plaintiff— and that this mortgage covered:
A. The lease of the defendant’s store premises leased from Ho-Ching.
*9B. All the stock in trade, fountain and fixtures of said store.
C. All accounts receivable of the defendant A. Forsythe.
D. In the event that the foregoing assets were not sufficient to secure the amount due on said note, then the defendants to lease to the plaintiff the house of defendant Faaulito Forsythe, for a period not over 40 years at $30 per month for the time necessary to pay the balance found due to the plaintiff from the defendants.
5. That the assets of the said A. Forsythe were appraised as follows:
A. Ho-Ching Lease $ 250.00
B. Stock in trade, fixtures & fountain 1,910.15
C. Accounts receivable 1,500.00
$3,660.15
6. Balance due to the plaintiff by the defendants $789.85.
IT IS ACCORDINGLY ADJUDGED AND DECREED
1. That the assets of the said A. Forsythe be immediately transferred to the plaintiff Hoeter as follows:—
A. Ho Ching lease.
B. Stock in trade, fixtures and fountain in A. Forsythe’s store.
C. All accounts receivable of A. Forsythe.
2. That beginning the 1st day of October 1927 the defendant Faaulito Forsythe lease the premises described in said mortgage of 1 December 1926 to the plaintiff for the term of two years and three months at a monthly rent of $30.00 to be applied by the plaintiff on the balance due to him by the defendants, to wit $789.85.